Name: Council Regulation (EC) No 7/97 of 20 December 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 8 . 1 . 97 EN Official Journal of the European Communities No L 4/ 1 I whose publication is obligatory) COUNCIL REGULATION (EC) No 7/97 of 20 December 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system) accordance with Council Decision No . . . ./96 subject to the amendments shown in Article 2 of this Regulation . In the preamble and Article 1 ( 1 ) and (3) of Regulation (EC) No 790/96, references to the period 1 January to 31 December 1996 shall be replaced by references to 1 January to 31 December 1997. Article 1 (4) of the said Regulation shall be repealed. Article 2 1 . Annex I to Regulation (EC) No 790/96 shall be replaced by the text contained in the Annex to this Regu ­ lation . 2 . In Annex II to Regulation (EC) No 790/96, 'Export Licence' shall be replaced by 'Export Document'. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic ('), of the other part, entered into force on 1 February 1995; Whereas the Parties decided, in Decision No /96 of the Association Council , association between the Euro ­ pean Communities and their Member States , of the one part, and the Czech Republic, of the other part (2), to extend the double-checking system introduced by De ­ cision No 2/96 (3) for the period between 1 January and 31 December 1997 subject to certain amendments; Whereas it is consequently appropriate to amend Council Regulation (EC) No 790/96 of 29 April 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community (4), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 790/96 shall continue to apply for the period between 1 January and 31 December 1997, in Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 360 , 31 . 12 . 1994, p. 2. (2) Decision at present being published. (3) OJ No L 133, 4. 6 . 1996, p. 16 . b) OJ No L 108 , 1 . 5 . 1996, p. 12. No L 4/2 EN Official Journal of the European Communities 8 . 1 . 97 ANNEX 'ANNEX I CZECH REPUBLIC List of products subject to double-checking (1997) Wire rodHeavy Plates (excluding ex-CN Codes) 7208 40 10 7208 51 30 7208 51 50 7208 51 91 7208 51 99 7208 52 91 7208 52 99 7208 54 10 7208 90 10 7208 90 90 7213 10 00 7213 20 00 7213 91 10 7213 91 20 7213 91 41 7213 91 49 7213 91 70 7213 91 90 7213 99 10 7213 99 90 7221 00 10 7221 00 90Cola-rolled sheet 7227 10 00 7227 20 00 7227 90 10 7227 90 50 7227 90 95 7209 1 5 00 7209 16 90 7209 17 90 7209 18 91 7209 18 99 7209 25 00 7209 26 90 7209 27 90 7209 28 90 7211 23 10 721 1 23 51 721 1 29 20 Hematite pig iron 7201 10 19 Hot-rolled strip and hoop Beams and sections 721631 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7212 60 91 7220 1 1 00 7220 12 00 7220 90 31 7226 19 10 7226 20 20 7226 91 10 7226 91 90 Welded Tubes Complete CN heading 7306'